Case 5:20-cr-00040-EEF-MLH Document 46 Filed 07/29/20 Page 1 of 5 PageID #: 116




                         UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DTVISION


  UNITED STATES OF AMERICA                   *   CRIMINAL NO.: 20-cr-00040-01
                                             *
  VERSUS                                     *   JUDGE FOOTE
                                             *
  CHARLES DREESEN (01)                       *   MAGISTRATE JUDGE HORNSBY


                                  PLEA AGREEMENT

  A.     INTRODUCTION

          L     This document contains the complete plea agreement between the

  government and CHARLES DREESEN,                the defendant. No other      agreement,

  understanding, promise,    or   condition exists, nor    will any such agreement,
  understanding, promise or condition exist unless     it is committed. to writing in ur, 'l'
  amendment attached to this   do.,r*"rt   and signed by the d.efendant, an attorney for

  the defendant, and an attorney for the government. The terms of this plea agreement

  are only binding on the defendant and the government         if the Court accepts the
  defendant's guilty plea.

  B.    THE DEFENDANT'S OBLIGATIONS

        L      CHARLES DREESEN shall appear in open court and plead guilty to

  Count Two of the ind.ictment pending in this case.
Case 5:20-cr-00040-EEF-MLH Document 46 Filed 07/29/20 Page 2 of 5 PageID #: 117




   C.    THE GO\ERNMENT'S OBLIGATIONS

         I     If the defendant completely fulfills all of his obligations and agreements

  under this plea agreement, the government agrees to dismiss the remaining counts

  of the indictment after sentencing, and    it will   not prosecute the defendant for any

  other offense known to the United States Attorney's Offrce, based on the investigation,

  which forms the basis of the indictment.

        Z       The government will and hereby moves pursuant to U.S.S.G. S3E1.1O)

  for the defendant to receive a one-point reduction in his offense level should that

  offense level be 16 or greater, as the defendant has assisted authorities            in the
  investigation or prosecution of his own misconduct by timely notifuing authorities of

  his intention to enter a plea of guilty, thereby permitting the government to avoid

  preparing for trial and permitting the government and the Court to allocate their

  resources efficiently

  D.    SENTENCING

        CHARLES DREESEN understands and agrees that:

         L     The maximum punishment on Count Two is a term of imprisonment of

  not less than ten (10) years up to life (pursuant to 21 U.S.C. $ 841 OXIXA)) and a fine

  of not more than $10,000,000.00 (pursuant to 2L U.S.C.      SS   841(D) and 3571);

        Z      The defendant shall be required to pay a special assessment of $ 100       at
  the time of the euiltv plea by means of a cashier's        check, bank official check, or

  money order payable to "C1erk, U.S. District Court";

        3.     As to Count Two (2) in the indictment, the defendant may receive a term
Case 5:20-cr-00040-EEF-MLH Document 46 Filed 07/29/20 Page 3 of 5 PageID #: 118




   of supervised release of at least five (5) years in addition to any term of imprisonment

   imposed by the Court based on a prior conviction of the same;

         4      A violation of any condition of supervised release at any time during the

   period of supervised release may result in the defendant being incarcerated over and

   above any period of imprisonment    initially ordered by the Court;

         5.     The period of incarceration for a violation of a condition of supervised

   release could be as much as the   full term of supervised   release   iaitially ordered by

  the Court regardless of the amount of time of the supervised release the defendant

  had successfully completed;

         6      Any fine imposed as part of the defendant's sentence will be made due

  and payable immediately, and any federal income tax refund received by the

  defendant from the Internal Revenue Service while there is an outstanding fine shall



         7.     As part of the presentence investigation, the government will make

  available to the Court all evidence developed in the investigation of this case;

                This case is governed by the Sentencing Reform Act as modified by

  United States v. Booker, 543 U.S. 220 (2005), that the defendant has discussed the

  Sentencing Guidelines and        their applicability with defendant's counsel,        and

  understands and acknowledges that a final determination of the applicable guidelines

  range cannot be made until the completion of the presentence investigation;

         9.     The sentencing judge alone will decide what sentence to impose;and,

         10.    The failure of the Court to adhere to a sentencing recommendation
Case 5:20-cr-00040-EEF-MLH Document 46 Filed 07/29/20 Page 4 of 5 PageID #: 119




  tendered by counsel shall not be a basis for setting aside the guilty plea, which is the

  subject of this agreement.

  E.    REINSTATEMENT OF ORIGINAL INDICTMENT

        CHARLES DREESON understands and agrees                that should this plea be
  overturned for any reason at a later date, the indictment, in its entirety, will.be

  automatically reinstated without need for presentment to a Grand Jury or any motion

  or other action by the   government.                                e


  F.

        This plea agreement consists of this document and any addendum required by

  Standing Order 1.86. The defendant, the defendant's attorney, and the government

  acknowledge that this plea agreement is a complete statement of the parties' plea

  agreement in this case.      It supersedes all other plea agreements and may not be
  modified unless the modifi.cation is in writing and signed by all parties. No other

  promises have been made or implied.



  G.    SIGNATURE OF ATTORNEY FOR THE DEFENDANT. THE DEFENDANT.
        AND THE ATTORNEY FOR THE GOVERNMENT

        I   have read this plea agreement and. have discussed    it fully with my client,
  CHARLES DREESEN.          It   accurately and completely sets forth the entire plea

  agreement.

        I   concur   in CHARLES DREESEN pleading guilty        as set forth   in this   plea

  agreement.
Case 5:20-cr-00040-EEF-MLH Document 46 Filed 07/29/20 Page 5 of 5 PageID #: 120




 o"*a,July #1,          ,&lc
                                                                for Defendant

       I have read this plea agreement and have discussed it with my attorney. I fully

 understand the plea agreement and accept and agree to      it without reservation. I   do

 this voluntarily and of my own free will. No threats have been made to me, nor am.I

 under the influence of anything that could imped.e my ability to fully understand this

 plea agreement.

       I affirm that     absolutely no promises, agreements, und.erstandings, or

 conditions have been made or entered into in connection with my decision to plead

 guilty except those set forth in this plea agreement.

       I   am satisfied with the legal services provided by my attorney in connection

 with this plea agreement and the matters related to this   case.



                                                                Ft
 Dated:.-T,\t,1\ 101O                                         -J
                                                                   ),.',
                I
                                                            DREESEN
                                               Defendant

       I accept and agree to this plea agreement on behalf of the U
 America.



 Dated:     -/alJoo
                                               Assistant United States Attorney
